DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to because the label number 1102 is indicating two different structural elements, the first one is located indicating the head of the second fastening element and the second is indicating the body of the top view portion of the dental implant (see partial view of Fig. 11A below) 
[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    245
    570
    media_image1.png
    Greyscale

The drawings are objected to because the filed drawing received on 7 April 2021 does not comply with 37 CFR 1.121, by not including in the top margin of the corrected document the “Replacement Sheet” label.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to 

Specification
The amended specification was received on 7 April 2021.  This amended specification is acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, in line 25-26 recites “wherein each of one or more radial and equidistant cylindrical members cylindrical members comprises…” is confusing. It is not understood if the intension of the applicant is to recites “wherein each of one or more radial and equidistant cylindrical members 
Claim Objections
Regarding claim 12, in line 1 includes the following wording “comprises-a” which it is understood that the space between the two words is deleted creating the word “comprisesa”. The Office believed that the cross out was unintentional, and that it should read “comprises a”.  Appropriate correction is required.
Claim 25 is objected to under 37 CFR 1.126, the number of claims should be preserved throughout the prosecution. The originally presented claims were from claim 1 to claim 37, wherein claims 25-37 where withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Therefore, any added claims should begin with claim 38, not claim 25. The examiner will examine the claim 25, as being claim 38.
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is objected to under 37 CFR 1.75, as being of improper dependent form for depend on a cancelled claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form. The examiner will examine the claim 12, as being depended on claim 2.
Claim 15-18 are objected to under 37 CFR 1.75, as being of improper dependent form for depend on claim 13 and 19.  Applicant is required to cancel the claims, or amend the claims to place the claims in proper dependent form, or rewrite the claims in independent form. The examiner will examine the claims 15-18, as being depended on 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-4, 6, 8, 10, 19, 20 and 22-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sapian (US 5890902 A).

[AltContent: textbox (Apical section having a conical shaft)][AltContent: ][AltContent: textbox (Hollow axial cavity)][AltContent: ][AltContent: textbox (Implant member)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Mid Portion )][AltContent: textbox (One or more longitudinal grooves)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Apical end)][AltContent: arrow][AltContent: textbox (Coronal screw head)][AltContent: arrow][AltContent: arrow][AltContent: textbox (One or more through-holes)][AltContent: arrow][AltContent: arrow][AltContent: textbox (One or more radial and equidistant cylindrical members)][AltContent: arrow][AltContent: textbox (First fastening element of the Anchoring assembly)][AltContent: textbox (Coronal end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Root section)][AltContent: arrow][AltContent: textbox (Coronal section)]
    PNG
    media_image2.png
    742
    487
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Hollow axial cavity)]
    PNG
    media_image3.png
    303
    277
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Coronal screw head)][AltContent: arrow][AltContent: textbox (Tapered inner canal)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cylindrical member second end)][AltContent: textbox (Cylindrical member first end)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Anchoring assembly)][AltContent: textbox (Periodontal bone)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Hollow axial cavity)]
    PNG
    media_image4.png
    326
    546
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Coronal screw head)][AltContent: arrow][AltContent: textbox (One or more longitudinal grooves)][AltContent: textbox (Tapered inner canal base of the hollow axial cavity to the apical end of the root section)][AltContent: ][AltContent: textbox (Composite packing)][AltContent: arrow][AltContent: textbox (Interstitial space)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First fastening element of the Anchoring assembly)]
    PNG
    media_image5.png
    652
    496
    media_image5.png
    Greyscale


Regarding claim 2, Sapian discloses a dental implant, including: 
an implant member (1) for insertion into a periodontal bone socket (74) of an extracted natural tooth, the implant member (1) including a coronal section and a root section having a coronal end and an apical end (see annotated Fig. 1 above), the coronal section axially extending from the coronal end of the root section (see annotated Fig. 1 above – where the external surface of the coronal end of the root section supports the lower end of the coronal section); 
an anchoring assembly positioned within a hollow axial cavity of the implant member (1) (see annotated Fig. 1 - 6 above), wherein the anchoring assembly anchors 
a first fastening element engaged with the implant member (1), the first fastening element positioned within the hollow axial cavity (see annotated Fig. 1 and  4-6 above), wherein the first fastening element comprises an apical section having a conical shaft and a truncated end (the conical shaft of the first fastening element looks truncated at the apical section in the Fig. 1, and conical in Fig. 4-6, it is understood that the apical end in Sapian can have any of both shapes), wherein the first fastening element is threaded to screwably engage the hollow axial cavity of the implant member (see annotated Fig. 1 and 6 above), wherein the first fastening element further includes a coronal screw head for one of tightening and releasing the first fastening element within the hollow axial cavity (see annotated Fig. 1 and 6 above), and wherein said first fastening element apically advances within said hollow axial cavity when said first fastening element is tightened by turning said coronal screw head (see Fig. 3-6 above); and 
one or more radial and equidistant cylindrical members (10) positioned proximal to the root section (see annotated Fig. 1 above), wherein the root section of the implant member (1) comprises one or more through-holes (8)  (see annotated Fig. 1 above) for radially and forcibly sliding the cylindrical members (10) through the one or more through-holes (8), wherein each of the cylindrical members (10) includes a first end that interfaces with the conical shaft of the first fastening element (see annotated Fig. 4 above), and a second end that interfaces against a surface of the periodontal bone socket (74) (see annotated Fig. 4 above); 

Regarding claim 3, Sapian discloses that the conical shaft of  first fastening element radially and outwardly pushes one or more radial and equidistant cylindrical members through  through-holes when  first fastening element is apically advanced within hollow axial cavity, whereby  second end of each of  one or more radial and equidistant cylindrical members presses substantially uniformly against  surface of  periodontal bone socket to generate an anchoring force to anchor  implant member within  periodontal bone socket (see annotated Fig. 4 above – the first end is in contact with the conical shaft when the conical shaft initially pushes the cylindrical member towards the bone).
Regarding claim 4, Sapian discloses that the first fastening element enables a dentist to control the anchoring force generated by the one or more radial and equidistant cylindrical members using the coronal screw head of the first fastening element (see Fig. 4-6 above – when the dentist introduces the first fastening element each of the cylindrical members generate an anchoring force toward the surrounding bone, in this way the dentist control the anchoring force generated). 
Regarding claim 6, Sapian discloses that the implant member (1) further includes one or more longitudinal grooves parallel to the periodontal bone socket (see annotated Fig. 1 and 6 above) for allowing debris to escape 43out of the periodontal bone socket (74) during the insertion of the implant member (1) within the periodontal bone socket.  
Regarding claim 8, Sapian discloses a composite packing disposed on a coronal surface of the coronal section of the implant member (1), wherein the composite packing 
Regarding claim 10, Sapian discloses that the inserted dental implant is loaded with one or more of a permanent crown (100) and a pre-fabricated tooth (100) colored layer after an osseointegration period. (See Fig. 6 above and ln. 39-41 – “The crown 100 is manufactured from a conventional crown material, such as porcelain, porcelain fused to metal, dental acrylic, gold, silver, and the like”)
Regarding claim 19, Sapian discloses a method for installing a dental implant, including: 
providing the dental implant (see Fig. 1 above) including: 
an implant member (1) for insertion into a periodontal bone socket (74) of an extracted natural tooth (see Fig. 4 above), the implant member (1) including a coronal section and a root section having a coronal end and an apical end (see annotated Fig. 1 above), the coronal section axially extending from the coronal end of the root section (see annotated Fig. 1 above); 

a first fastening element engaged with the implant member (1) (see annotated Fig. 4 above – where the first fastening element is threaded into the hollow axial cavity of the anchoring assembly), the first fastening element positioned within the hollow axial cavity (see Fig. 4 and 5 above), wherein the first fastening element includes an apical section having a conical shaft and a truncated end (see annotated Fig. 1 above); wherein first said fastening element is threaded to screwably engage said hollow axial cavity of said implant member (see annotated Fig. 6 above), wherein said first fastening element includes a coronal screw head for one of tightening and releasing the first fastening element within the hollow axial cavity (see annotated Fig. 3-6 above), wherein the first fastening element is apically advanced within the hollow axial cavity when said first fastening element is tightened by turning the coronal screw head (see Fig. 3-6 above); and 
one or more radial and equidistant cylindrical members (10) positioned proximal to the root section (see annotated Fig. 1, 4-6 above), wherein the root section of the implant member (1) includes one or more through-holes (8) for radially and forcibly sliding the cylindrical members (10) through the one or more through-holes (8), wherein each of the cylindrical members (10) includes 45a first end that interfaces with the conical shaft of the first fastening element (see annotated Fig. 4 above – the first end is in contact with the conical shaft when the conical 
the implant member (1) further includes a tapered inner canal extending from a base of the hollow axial cavity to the apical end of the root section (see annotated Fig. 1 and 6 above); 
inserting the implant member (1) with the anchoring assembly of the dental implant into the periodontal bone socket (74) (see Fig. 3 – inserting the implant with the cylindrical members (10), that is part of the anchoring assembly, are positioned in the through holes (8) inside the periodontal socket, and Fig. 4 – inserting the first fastening element that is also part of the anchoring assembly; therefore the implant member and the anchoring assembly are inserted into the periodontal bone socket); and 
apically advancing the first fastening element of the anchoring assembly within the hollow axial cavity (see Fig. 4 and 5 above), whereby the conical shaft of the first fastening element radially and outwardly pushes the cylindrical members (10) through the through- holes (8) and presses the second end of each of the cylindrical members substantially uniformly against the surface of the periodontal bone socket to generate an anchoring force to anchor the implant member (1) within the periodontal bone socket (74) (and Fig. 5 above – “the pin activator 18 is shown completely installed within the implant casing 6. Accordingly, the locking pins 10 are fully extended so that the sharp tips thereof bore into the surrounding bone structure to anchor the root portion (designated 2 in FIG. 1) of the system 1 within the hole 74. The locking pins 10 stabilize and lock the implant casing 6 
Regarding claim 20, Sapian discloses controlling an anchoring force generated by the one or more radial and equidistant cylindrical members using the coronal screw head of the first fastening element by a dentist. (See annotated Fig. 4 above and col. 6, lines 58-65 – the first fastening element is inserted into the root section by the dentist using a dental hand piece 78 to generate force towards the cylindrical members, in order to push the cylindrical members into the bone surrounding the implant.)
Regarding claim 22, Sapian discloses a composite packing on a coronal surface of the implant member, wherein the composite packing is filled with tooth filling composite materials, wherein the composite packing avoids direct contact of the implant member with opposing teeth to reduce para-functional interferences during an osseointegration period.  (See annotated Fig. 6 above and col. 4, lines 61-65 – “A resilient material (designated 106 in FIGS. 6 and 7) covers the top of the wings 32 to provide a cushion surface for a crown that is to be seated upon the scoop-shaped wings 32 of locking basket 30”.)
Regarding claim 23, Sapian discloses further including drilling an additional implant space using an implant drill for providing an additional anchorage in the implant member within the periodontal bone socket of the dental implant, wherein the drilling is performed prior to the insertion of the implant member into the periodontial bone socket.  (See Fig. 2 and 3 above and col. 6, lines 29-36 - “FIGS. 2-5 of the drawings illustrate the steps of implanting and installing the implant bone locking mechanism and artificial periodontal ligament system 1 of this invention. In FIG. 2, a portion of the patient's 
Regarding claim 24, Sapian discloses further including loading the inserted dental implant with one or more of a permanent crown and a pre-fabricated tooth colored layer after an osseointegration period (see Fig. 3-6 above).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sapian (US 5890902 A) as applied to claim 2 and 13 respectively above, and further in view of Ten Bruggenkate (US 9572639 B2).
Regarding claims 5 and 17, Sapian discloses the claimed invention substantially as claimed, as set forth above for claims 2 and 13 respectively.
However, (for claim 5) Sapian does not disclose that the implant member further includes a plurality of hook shaped extensions fabricated to point upwards towards the coronal section of the implant member circumferentially disposed around the root section of the implant member, wherein the hook shaped extensions anchor the surface of the periodontal bone socket for impeding coronal movement of the inserted implant member within the periodontal bone socket, or (for claim 17) providing a plurality of hook shaped extensions bent upwards towards the coronal section of the implant member circumferentially around the root section of the implant member, wherein the hook shaped extensions anchor the surface of the periodontal bone socket for impeding coronal movement of the inserted implant member within the periodontal bone socket.  
[AltContent: arrow][AltContent: textbox (Root section)][AltContent: arrow][AltContent: textbox (Coronal section)][AltContent: arrow][AltContent: textbox (Plurality of hook shaped extensions)][AltContent: arrow][AltContent: textbox (Dental implant)]
    PNG
    media_image6.png
    321
    495
    media_image6.png
    Greyscale

Ten Bruggenkate teaches a dental implant including a plurality of hook shaped extensions pointing upwards towards a coronal section of the implant, the hook shaped 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the threads at the root section of Sapian, with the hook shaped extensions in a spiral shape around the root section of Ten Bruggenkate, in order to allow for the quick and accurate placement of the implant into the bone, and by having the spiral shape it can be repositioned by means of rotational action for an implant that has just been positioned. 
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sapian (US 5890902 A) as applied to claim 2 above, and further in view of Gahlert (WO 03045268 A1).
Regarding claim 7, Sapian discloses the claimed invention substantially as claimed, as set forth above for claim 2, and where the Sapian discloses that the implant member (1) includes an outer surface, and wherein the outer surface includes retentive grooves (see the threads on the external surface of the implant member) along a mid-portion of the root section of the implant member (1) (see annotated Fig. 1 above) to increase contact area between the implant member (1) and the surface of the periodontal bone socket.
However, Sapian does not disclose that 
Gahlert teaches a titanium dental implant including an implant member that includes an outer surface including a sandblasted micro-textured surface (see page 4, ln. 142-143 of the translation document – “the anchoring part is at least partially… microstructured on its outer surface by an ablation process”, and page 7, ln. 280-284 – “The anchoring part is treated by a suitable abrasive pretreatment or by a suitable coating on its outer surface so as to achieve good composite osteogenesis after implantation. The anchoring part can be … roughened or microstructured by an ablation process”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface of the implant member of Sapian, with the ablated microstructured outer surface of Gahlert, in order to have an implant member that can achieve good osteogenesis with the surrounding jawbone. 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sapian (US 5890902 A) as applied to claim 2 above, and further in view of Liebschner (US 7361369 B2).
Regarding claim 9, Sapian discloses the claimed invention substantially as claimed, as set forth above for claim 2, and where in Sapian it is disclosed that an interstitial space is left between the surface of the periodontal bone socket (74) and the outer surface of the implant member (1) (see annotated Fig. 6 above).
However, Sapian does not disclose that the surface of the periodontal bone socket and an outer surface of the implant member define an interstitial space therebetween after the insertion of the implant member within the periodontal bone socket, wherein the interstitial space is filled with one or more of a bone filler material, an osteogenic material, 
Liebschner teaches an implant structure and a biodegradable polymer fluid that contain an osteogenic material to be place between the implant and the alveolar bone (col. 3, lines 6-10). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the interstitial space in Sapian, with the osteogenic material in the interstitial space in Liebschner, in order to have an implant where in the interstitial space is filled with an osteogenic material that promote the growth of bone cells in the implanted area.
Claims 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sapian (US 5890902 A) as applied to claim 2 above, and further in view of Siemonsmeier (US 20070162024 A1).
Regarding claim 11, Sapian discloses the claimed invention substantially as claimed, as set forth above for claim 2.
However, Sapian does not disclose the tapered inner canal is further configured for allowing excess one or more bone filler materials to escape from the surface of the periodontal bone socket through the tapered inner canal.  
[AltContent: arrow][AltContent: textbox (Tapered inner canal)][AltContent: textbox (Apical end)][AltContent: arrow][AltContent: ][AltContent: textbox (Hollow axial cavity)][AltContent: textbox (Dental implant)][AltContent: arrow]
    PNG
    media_image7.png
    714
    325
    media_image7.png
    Greyscale

 Siemonsmeier teaches a dental implant (see Fig. 1 and 2 above) including a root section that further includes a hollow axial cavity including tapered inner canal that includes a canal extension towards the apical end (27) ending in an opening (26). The hollow axial cavity is used to insert therapeutic substances after the implant is in the bone cavity. Therefore, if material can exit from inside of the implant to the surrounding bone, also material from outside of the implant can enter through the opening (26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lower portion of the tapered inner canal base of the hollow axial cavity of Sapian, with the extension at the base of the tapered inner canal forming an opening at the apical end of the implant of Siemonsmeier, in order to allow access to any material exiting the implant towards the bone for administering therapeutic substances, or any material entering the implant from the outside osteogenic material. 
Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sapian (US 5890902 A) as applied to claim 19 above, and further in view of Rubbert (US 20080090207 A1).
Regarding claim 14-16, Sapian discloses the claimed invention substantially as claimed, as set forth above for claim 19.  
However, (for claim 14) Sapian does not disclose the step of filling an interstitial space defined between the surface of the periodontal bone socket and the outer surface of the implant member, after the insertion of the implant member within the periodontal bone socket, with one or more of a bone filler material, an osteogenic material, and antibiotic agents to ensure bone regeneration and long term stability of the dental implant, or (for claim 15) the step of providing the dental implant further includes: determining one or more undercut area at a root of the natural tooth that prevents insertion of the dental implant and variation of the periodontal bone socket space due to an extraction force; 46removing the determined one or more undercut area by filling the one or more undercut area using one or more bone filler material thereby allowing insertion of the dental implant, or (for claim 16) the step of providing the dental implant further includes: determining one or more undercut area at a root of the natural tooth that prevents insertion of the dental implant and variation of the periodontal bone socket space due to an extraction force; 46removing the determined one or more undercut area by filling the one or more undercut area using one or more bone filler material thereby allowing insertion of the dental implant.
[AltContent: ][AltContent: textbox (Periodontal bone socket)][AltContent: textbox (Dental implant)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Filler material)]
    PNG
    media_image8.png
    400
    297
    media_image8.png
    Greyscale

[AltContent: ][AltContent: textbox (Periodontal bone socket)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Filler material)][AltContent: textbox (Dental implant)][AltContent: arrow]
    PNG
    media_image9.png
    407
    446
    media_image9.png
    Greyscale

Rubbert teaches a dental implant (see annotated Fig. 16 and 34 above) and a periodontal bone socket, where in the periodontal bone socket is filled with a filler material (13000), then the implant is inserted in the periodontal bone socket with the filler material. Afterwards, it is verified if additional voids are left in the periodontal bone socket, then the additional voids between the implant and the socket are filled with filler material. Furthermore, the filler material can include bone demineralized matrix proteins, bone growth stimulating proteins, or other growth stimulating substances can be used to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of installation of the dental implant of Sapian, with the verification of undercuts, filling them with filler material, inserting the implant in the periodontal bone socket with the filler material, and if additional voids are present after implant insertion, filling the voids with more filler material of Rubbert, in order to support osseointegration and improve physical stability after the implantation. 
Claims 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sapian (US 5890902 A) as applied to claim 19 above, and further in view of Blacklock (US 5601429 A).
Regarding claim 18, Sapian discloses the claimed invention substantially as claimed, as set forth above for claim 19, and where Sapian discloses providing one of: one or more longitudinal grooves on the implant member parallel to the periodontal bone socket (see annotated Fig. 6 above).
However, Sapian does not disclose one or more spiral grooves diagonal to the periodontal bone socket for allowing debris to escape from the periodontal bone socket during the insertion of the implant member into the periodontal bone socket.  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Spiral grooves diagonal to the periodontal bone socket)]
    PNG
    media_image10.png
    720
    417
    media_image10.png
    Greyscale

Blacklock teaches a dental implant with self-taping male threads (22) caused by a plurality of spiral grooves (24) that are diagonal to the periodontal bone socket which is used to vent or relief material from inside of the periodontal bone socket caused by the cutting action of tapping (see annotated Fig. 1, col. 2, lines 19-21 – “Cutting action of tapping is improved by relief grooves extending longitudinally through all convolutions of the self-tapping threads. The relief grooves are inclined in the same direction as that of the pitch of the threads, so that the groove complements engagement by the threads”, col. 3, lines 39-43 – “External threads 22 are located on lower section 16 of anchor 10. A relief groove 24 is formed in threads 22, extending through all convolutions of threads 22. Grooves 24 cause threads 22 to be the self-tapping type, incising appropriate corresponding female threading into bone tissue”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mid portion of the root section of Sapian, with the spiral grooves of Blacklock, in order for the excess of bone material . 
Claims 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sapian (US 5890902 A) as applied to claim 19 above, and further in view of Pettersson et al. (CN 1668256 A).
Regarding claim 21, Sapian discloses the claimed invention substantially as claimed, as set forth above for claim 19.  
However, Sapian does not disclose the step of sandblasting an outer surface of the implant member to obtain a sandblasted micro-textured surface and providing retentive grooves on the outer surface of the implant member along the mid- portion of the root section of the implant member to increase contact area between the implant member and the surface of the periodontal bone socket.  
Pettersson et al. teaches a surface finishing over threads of a dental device including a micro roughness preferably using a sandblasting process (page 3, lines 21-26 - “there are various method for processing metal implant to better connect to the implant so as to improve bone union. Wherein comprises changing the form of implant, for example, by creating larger irregularity on the implant surface to increase compared to the untreated surface surface roughness. The surface roughness increases to prove greater contact and connection area between the implant and bone tissue, thereby obtaining better mechanical retention and strength. Surface roughness may, for example, be provided by plasma spraying, sand blasting or etching” and page 7, lines 30-38 – “Preferably, the method further comprises providing macroscopic roughness on the implant surface prior to providing micro-roughness. The thus obtained implant with micro-
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface over the threads of the mid-portion of the implant of Sapian, with the sandblasting of the outer surface of Pettersson, in order to better connect the implant with the surrounding bone. 
Allowable Subject Matter
Claims 12 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims describe of a second fastening element that is not found in the prior arts of Sapian, Bruggenkate, Gahlert, Liebschner, Siemonsmeier.
Response to Arguments
Applicant's arguments filed 7 April 2021 have been fully considered but they are not persuasive. 
Regarding the allowable subject matter. In the last Office action of 11 February 2021, in page 26, paragraph 71 was indicated that claims 2-4 and 19 had allowable subject matter. It was indicated that if said claims if rewritten independently including all the limitations of the base claim and any intervening claims it would be allowable. However, the amended claims 2 and 19 do not include all the limitations from where the previously indicated allowable subject matter was based. 
Therefore, due to the combination of the first fastening element including a coronal screw head and a screwable inner canal seal is not in the present amendment, and the remain limitations are found in the prior art of Sapian, the allowability of said claims are withdrawn. 
Therefore, the present application is not ready for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/MIRAYDA A APONTE/Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772